 Case 2:20-cv-11210-GAD-APP ECF No. 1 filed 05/15/20         PageID.1   Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


MARK BAVOLACK,

               Plaintiff,                     Case No.

         vs.                                  Judge

VOYA FINANCIAL, INC.,                         Magistrate Judge
RELIASTAR LIFE INSURANCE
COMPANY, and CENVEO CORP.,

               Defendants.
                                          /

                             NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1441 and 1446, et seq., Defendants Voya

Financial, Inc. (“Voya”) and ReliaStar Life Insurance Company (“ReliaStar”)

(collectively, at times, “Defendants”) file this Notice of Removal of this action

from State Court to this Court and respectfully states as follows:

         1.    On April 9, 2020, Plaintiff Mark Bavolack (“Bavolack”) commenced

a civil action in the Circuit Court of Wayne County, Michigan (“the State Court”),

bearing the style, Mark Bavolack v. Voya Financial, Inc., et al., Docket No. 20-

005125-CK (“the Civil Action”). The Civil Action is still pending in the State

Court.

         2.    Defendant Voya first received a copy of the Summons and Complaint

in the Civil Action by certified mail at its office in Windsor, Connecticut on April




223869501.v1
    Case 2:20-cv-11210-GAD-APP ECF No. 1 filed 05/15/20     PageID.2    Page 2 of 6




20, 2020. Voya later received a copy of the Summons and Complaint in the Civil

Action, by certified mail, through its registered agent CT Corporation on May 7,

2020.     The service received by Voya, attached as Exhibit A and Exhibit B,

respectively, constitutes all process, pleadings, and orders received by Voya in the

Civil Action to date.

        3.     Defendant ReliaStar first received a copy of the Summons and

Complaint in the Civil Action by certified mail at its office in Minneapolis,

Minnesota on April 17, 2020. ReliaStar later received a copy of the Summons and

complaint in the Civil Action, by certified mail, through its registered agent CT

Corporation on April 27, 2020. The service received by ReliaStar, attached as

Exhibit C and Exhibit D, respectively, constitutes all process, pleadings, and orders

received by ReliaStar in the Civil Action to date.

        4.     Defendant Cenveo Corp. (“Cenveo”) 1 has not yet been joined and

served in the Civil Action. Its first actual notice of the Civil Action was on April

28, 2020 when counsel for ReliaStar informally informed Cenveo of the Civil

Action.

        5.     The Civil Action is one of which this Court has original federal

question jurisdiction pursuant to 28 U.S.C. § 1331 and removal jurisdiction

pursuant to 28 U.S.C. § 1441 in that:

1
  Although the Complaint names “Cenveo Corp.,” Cenveo Worldwide Limited is
the successor in interest to Cenveo Corporation.
                                        -2-

223869501.v1
 Case 2:20-cv-11210-GAD-APP ECF No. 1 filed 05/15/20          PageID.3    Page 3 of 6




               (a)   The Complaint asserts a claim to recover long-term disability
                     (“LTD”) benefits, to enforce rights, and/or to clarify rights to
                     future LTD benefits under ReliaStar’s group LTD Policy No.
                     67731-1Disability (“the Policy”), attached as Exhibit E, which
                     funds benefits under an “employee welfare benefit plan” that is
                     governed exclusively by the Employee Retirement Income
                     Security Act (“ERISA”) 29 U.S.C. § 1001, et seq.;

               (b)   The Policy is a “plan document” under a plan which is
                     established or maintained by an employer as defined by ERISA,
                     29 U.S.C. § 1002(1), and Bavolack purports to be a participant
                     under the plan;

               (c)   Bavolack’s sole and exclusive remedy, if any, for the losses
                     suffered and benefits claimed arises under ERISA, 29 U.S.C. §
                     1132(a)(1)(B), and accordingly, any state law claim for benefits
                     is completely preempted and displaced by the civil enforcement
                     provision of ERISA, Section 502, 29 U.S.C. § 1132,
                     Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987); and

               (d)   This Court has original jurisdiction of Bavolack’s claim for
                     benefits under the civil enforcement provision of ERISA, 29
                     U.S.C. § 1132(e)(1), which gives this Court jurisdiction without
                     regard to the amount in controversy or the citizenship of the
                     parties. See also, e.g., Cromwell v. Equicor-Equitable HCA
                     Corp., 944 F.2d 1272, 1277 (6th Cir. 1991) (finding removal
                     proper under ERISA based on federal question subject matter
                     jurisdiction, under doctrine of complete preemption, despite
                     plaintiff alleging only state law claims, where case was filed in
                     state court against administrator of employer plan for medical
                     benefits, a health insurance plan, seeking to recover benefits
                     from plan for health care services rendered to employee); see
                     also Aetna Health Inc. v. Davila, 542 U.S. 200, 210, 124 S.Ct.
                     2488, 2496 (2004) (ERISA completely preempts claims by a
                     plaintiff for employee health plan benefits that could have been
                     brought pursuant to ERISA Section 502(a)(1)(B), seeking plan
                     benefits). This Court has supplemental jurisdiction over any
                     remaining claims pursuant to 28 U.S.C. § 1367 because they are
                     so related to the federal claim(s) set forth in the Complaint that
                     they form part of the same case or controversy.

                                       -3-

223869501.v1
 Case 2:20-cv-11210-GAD-APP ECF No. 1 filed 05/15/20          PageID.4    Page 4 of 6




        6.     Defendants have filed this Notice prior to the expiration of thirty (30)

days following their receipt of a copy of the Complaint, through service or

otherwise.

        7.     Defendant Cenveo, though not yet joined and served in the Civil

Action, consents to this removal while expressly preserving all defenses. Pursuant

to 28 U.S.C. § 1446(b)(2)(A), all Defendants join in or consent to the removal of

the action.

        8.     Pursuant to Rule 83.10 of the Local Civil Rules of the United States

District Court for the Eastern District of Michigan, this Court is the district court

for the district embracing the County of Wayne, in which the state court action was

filed and was pending. See 28 U.S.C. § 1441(a).

        9.     Defendants will give written notice to Bavolack and will file a Notice

of Filing of Notice of Removal with the Clerk of the Circuit Court of Wayne

County, Michigan. Defendants attach a copy of the Notice of Filing of Notice of

Removal as Exhibit F (without its exhibits).

        10.    Defendants reserve all defenses and objections to Plaintiff’s

Complaint, including but not limited to: lack of personal jurisdiction, improper

venue, forum non conveniens, insufficiency of process, insufficiency of service of

process and failure to state a claim upon which relief can be granted.




                                       -4-

223869501.v1
 Case 2:20-cv-11210-GAD-APP ECF No. 1 filed 05/15/20        PageID.5   Page 5 of 6




        WHEREFORE, Defendants Voya and ReliaStar, with the consent of

Defendant Cenveo, respectfully request that this Court take jurisdiction over this

action and grant such other relief as the Court deems proper.


Dated:         May 15, 2020           By:   s/ Paul A. Wilhelm
                                            Paul A. Wilhelm (P69163)
                                            CLARK HILL PLC
                                            500 Woodward Avenue, Suite 3500
                                            Detroit, Michigan 48226
                                            Ph.: (313) 309-4269
                                            Fax: (313) 309-6847
                                            pwilhelm@clarkhill.com

                                            Robyn L. Anderson (MO48495)
                                            S. Russell Headrick
                                            LATHROP GPM LLP
                                            2345 Grand Boulevard, Suite 2200
                                            Kansas City, Missouri 64108-2618
                                            Ph.: (816) 292-2000
                                            Fax: (816) 292-2001
                                            robyn.anderson@lathropgpm.com
                                            russell.headrick@lathropgpm.com

                                            ATTORNEYS FOR DEFENDANTS




                                     -5-

223869501.v1
 Case 2:20-cv-11210-GAD-APP ECF No. 1 filed 05/15/20        PageID.6    Page 6 of 6




                         CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2020, I electronically filed the foregoing
paper using the Court’s ECF system, which will send notification of such filing to
all counsel of record, and I also served a copy of the foregoing paper by first class
United States mail, postage prepaid, on the following counsel of record:

        Larry W. Bennett
        Seikaly, Stewart & Bennett, P.C.
        30445 Northwestern Hwy., Suite 250
        Farmington Hills, MI 48334
        Email: lbennett@sslawpc.com

        ATTORNEY FOR PLAINTIFF

                                       s/ Paul A. Wilhelm
                                       An Attorney for Defendants




                                     -6-

223869501.v1
